TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00598-CV


                                        C. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



              FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. 2012-2348, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant C.R. filed her notice of appeal on September 18, 2014. The appellate

record was complete October 6, 2014, making appellant’s brief due October 27, 2014. On

October 27, 2014, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellant’s brief no later than November 13, 2014. If the brief is not filed

by that date, counsel may be required to show cause why he should not be held in contempt of

court.

               It is ordered on October 29, 2014.



Before Justices Puryear, Pemberton, and Field